Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 15-cv-01057-PAB-MEH

   EDGAR RIVERA, on behalf of himself and all others similarly situated,

         Plaintiff,

   v.

   EXETER FINANCE CORP.,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on Plaintiff’s Second Motion for Class

   Certification and Appointment of Class Counsel [Docket No. 159] and Defendant’s

   Motion to Exclude Plaintiff’s Evidence in Support of the Second Motion for Class

   Certification and Memorandum of Law in Support Thereof [Docket No. 169].

   I. BACKGROUND

         Defendant Exeter Finance Company is an automotive loan financing company.

   Docket No. 131 at 8. 1 One of defendant’s customers, Joyce Romero, granted

   defendant permission to call a cellular telephone number (the “telephone number”)

   about her loan. Id. at 9; see also Docket No. 131-2 at 5, ¶ 13. Ms. Romero was not,

   however, the subscriber for the AT&T account associated with the telephone number.

   Docket No. 131 at 9; Docket No. 131-4 at 5-8. Def endant contacted Ms. Romero using

   the telephone number in the spring and summer of 2014. Docket No. 131 at 9; Docket


         1
             These facts are undisputed unless otherwise noted.
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 2 of 10




   No. 131-2 at 5, ¶ 13. At some point later in 2014, Ms. Romero stopped using the

   telephone number, and it was reassigned to plaintiff Edgar Rivera. Docket No. 131 at

   9; see also Docket No. 131-4 at 9. Defendant allegedly continued to call the telephone

   number using an automated telephone dialing system even after it was reassigned to

   plaintiff, who had not given permission for such automated calls. Docket No. 30 at 7,

   ¶ 42.

           On May 19, 2015, plaintiff filed his complaint. Docket No. 1. Plaintiff brings a

   claim for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

   § 227 et seq. Docket No. 30 at 7. The TCPA “makes it unlawful to use an automatic

   telephone dialing system to call any telephone number assigned to a cellular telephone

   service, except calls made for emergency purposes or made with the prior express

   consent.” Johnston v. USAA F.S.B., 12-cv-02486-LTB-KLM, 2014 WL 5439965, at *2

   (D. Colo. Oct. 27, 2014).

           Through discovery, plaintiff acquired defendant’s records (the “Aspect Data”) for

   calls placed with its alleged automated dialing system (the “Aspect System”) and

   subscriber records from AT&T for individuals called by defendant (the “AT&T Data”).

   See Docket No. 107 at 5, 7, 15-17. In an attem pt to identify numbers associated with

   individuals who may not have consented to being called at those numbers by

   defendant, plaintiff “cross-referenced a list of numbers from the [Aspect Data] that had

   (1) a string four of more consecutive ‘bad number’ system results, and (2) one or more

   . . . ‘wrong number’ agent dispositions, somewhere in its dialing history.” Id. at 8.

   Plaintiff used a “publicly available commercial database” to identify which numbers were

   cellular phone numbers. Id. Plaintiff then used the AT&T Data to identify phone

                                                2
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 3 of 10




   numbers that were reassigned. See id. at 15-17.

          On February 17, 2017, plaintiff filed his first motion for class certification. Docket

   No. 107. Plaintiff requested certification of a class consisting of:

          Individuals in the United States to whom Defendant (1) made more than
          one call (2) to such individual’s cellular telephone number (3) using its
          Aspect Unified IP 7.1 dialing system (4) in an attempt to reach a prior
          subscriber of such individual’s cellular telephone number.

   Docket No. 107 at 5. Plaintiff stated that “over 800 consumers” he had identified from

   the Aspect Data and AT&T records met this class definition. Id.

          On October 16, 2017, the Court denied plaintif f’s motion because plaintiff was

   not a member of the proposed class and, therefore, lacked standing to represent the

   class. Docket No. 158 at 4. In particular, plaintiff did not allege or show that defendant

   ever called his reassigned phone number “in an attempt to reach a prior subscriber” of

   his phone number. Id. at 3-4. The Court recognized that it could modify the class

   definition, but concluded that it was “unclear whether the Court could ‘limit or modify

   class definitions to provide the necessary precision’ that would make plaintiff a member

   of the class without creating other standing or class certification issues.” Id. at 4

   (quoting In re Monumental Life Ins. Co., 365 F.3d 408, 414 (5th Cir. 2004)). The Court,

   however, granted plaintiff leave to file another motion for class certification, finding it

   was “appropriate for plaintiff to make a second attempt to propose an ‘ascertainable

   class supported by the evidence and a reliable methodology and that meets the

   requirements of Rule 23.’” Id. at 4-5 (quoting Warnick v. Dish Network LLC, 301 F.R.D.

   551, 561 (D. Colo. 2014)).

          After the denial of plaintiff’s first certification motion, plaintiff states that he


                                                   3
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 4 of 10




   “re-analyzed the list he previously submitted in [Docket No.] 152-3 and eliminated any

   activation events that might . . . conceivably be attributed to something other than a

   number reassignment, in order to ensure that the Class does not include indiv iduals

   Exeter had consent to call.” Docket No. 159 at 6. As part of this reanalysis, plaintiff

   states that he

          identified the first and last date (through May 9, 2016-the date Aspect
          Data was produced in discovery) on which Exeter called each number
          using the Aspect System. See Exhibit B (columns G and H). He then
          determined whether Exeter called the number during a subscriber’s
          activation period. Id. (column I). Mr. Rivera additionally refined the list to
          include (1) only those where the AT&T Data shows a prior subscriber of
          the same wireless number, id. (column J), (2) where the Exeter calls
          began during or even before the prior subscriber’s activity period, id.
          (column K), and (3) where the prior subscriber can be identified by
          name—as opposed to the name of a prepaid service, id. (column L).

   Docket No. 159 at 6-7; see also Docket No. 162 (spreadsheet with corresponding

   columns). Plaintiff claims that he “then excluded entries where the subscriber’s name

   or address were the same or similar to the prior subscriber’s name or address [to]

   further minimize[] the possibility that individuals identified by an activation reflect an

   Exeter customer.” Docket No. 159 at 7. Plaintiff also “removed activations reflecting

   businesses or with false or inadequate name or address information contained in the

   AT&T Data.” Id. At the end of this process, plaintiff was left with a list of 482 cellular

   phone subscribers. Id. at 3; see also Docket No. 161 (list of 482 names, addresses,

   and phone numbers).

          On November 30, 2017, plaintiff filed his second motion for class certification.

   Docket No. 159. Plaintiff requests that the Court certify a class consisting of those

   identified on his list of 482 names. Id. at 20. He further requests appointment of


                                                 4
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 5 of 10




   himself as class representative and Thompson Consumer Law Group, PLLC as class

   counsel. Id. On January 18, 2018, defendant filed its motion to exclude. Docket No.

   169. Defendant requests that the Court strike the declaration of plaintiff’s counsel

   attached to plaintiff’s first motion for class certification, the list of names that would form

   the class, and the underlying spreadsheet from which the names are taken. Id. at 13.

   II. STANDARD OF REVIEW

          A district court may certify a class action if the proposed class satisfies the

   prerequisites of Fed R. Civ. P. 23(a) as well as the requirements of one of the three

   types of classes in Rule 23(b). “The party seeking class certification bears the burden

   of proving Rule 23’s requirements are satisfied.” DG ex rel. Stricklin v. Devaughn, 594

   F.3d 1188, 1194 (10th Cir. 2010) (citing Shook v. El Paso County, 386 F.3d 963, 968

   (10th Cir. 2004)). In deciding whether the proposed class meets these requirements,

   the district court “must accept the substantive allegations of the complaint as true,” but

   it “need not blindly rely on conclusory allegations of the complaint which parrot Rule 23

   and may consider the legal and factual issues presented by plaintiff’s complaints.” Id.

   (internal quotation marks omitted). “[S]ometimes it may be necessary for the court to

   probe behind the pleadings before coming to rest on the certification question” because

   the “class determination generally involves considerations that are enmeshed in the

   factual and legal issues comprising the plaintiff’s cause of action.” Wal-Mart Stores,

   Inc. v. Dukes, 564 U.S. 338, 350-51 (2011) (internal quotation marks omitted).

   III. ANALYSIS

          Before addressing the four prerequisites set forth in Rule 23(a), the Court must



                                                  5
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 6 of 10




   determine whether plaintiff has proposed an ascertainable class. 2 “Although not

   specifically mentioned in the rule, an essential prerequisite to an action under Rule 23

   is that there must be a class.” Edwards, 2012 WL 4378219, at *4 (internal quotation

   marks omitted); see also Carrera v. Bayer Corp., 727 F.3d 300, 306 (3d Cir. 2013)

   (noting that “[c]lass ascertainability is an essential prerequisite of a class action, at least

   with respect to actions under Rule 23(b)(3)” (internal quotation marks omitted)). “An

   identifiable class exists if its members can be ascertained by reference to objective

   criteria.” Donaca v. Dish Network, LLC, 303 F.R.D. 390, 397 (D. Colo. 2014).

          The Court finds that plaintiff has failed to show an ascertainable class. Plaintiff’s

   theory of class definition is novel – neither party cites a case, and the Court has been

   unable to discover a case, where a proposed class has simply been defined based on a

   list of people created by the named plaintiff. See Docket Nos. 159, 170, 184. Of

   course, lists of names regularly play a role in class action litigation because they are

   generated by the parties (often the defendant) based on a set of objective criteria that

   forms the class definition. See, e.g., Singer v. AT & T Corp., 185 F.R.D. 681, 684 (S.D.

   Fla. 1998) (recommending certification of a class of “past and present AT&T customers

   who were billed twice for key equipment at the same installation location address in a

   single billing cycle” as reflected in a “list of 30,000” customers that was produced by

   AT&T). Additionally, classes have been defined based on the objective characteristics

   of individuals on a preexisting list. See, e.g., Krakauer v. Dish Network L.L.C., 311


          2
            Courts have treated ascertainability both as a prerequisite to the class
   certification inquiry under Rule 23(a) and as an element of the numerosity requirement.
   See Edwards v. Zenimax Media Inc., No. 12-cv-0411-WYD-KLM, 2012 WL 4378219, at
   *4 (D. Colo. Sept. 25, 2012).

                                                  6
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 7 of 10




   F.R.D. 384, 388 (M.D.N.C. 2015) (certifying a class of individuals on the national do not

   call list “for at least 30 days, but who received telemarketing calls” from a defendant

   and a class of individuals on the defendants’ internal do not call lists “who received

   telemarketing calls” from a defendant). Plaintiff’s motion is different, however, because

   the only characteristic that he asserts the potential class members share is that their

   names appear on a list he created. Docket No. 159 at 3.

          While plaintiff is technically correct that his list provides a criterion to determine

   whether an individual is a member of the proposed class, and the class can theref ore

   be “ascertained” by reference to that list, see Docket No. 159 at 8 (quoting Warnick,

   301 F.R.D. at 556), a person’s inclusion on a list created by plaintiff is not a

   characteristic of that person or otherwise the type of objective criterion that is typically

   used to define a class. In effect, plaintiff seeks to represent, and to have his counsel

   appointed class counsel for, a list of people that plaintiff has identified. And plaintiff

   seeks to do so through an opt-out class action pursuant to Fed. R. Civ. P. 23(b)(3),

   without first securing the listed individuals’ consent to be so represented. W hile the

   Supreme Court has recognized that requiring class members to “affirmatively request

   inclusion would probably impede the prosecution of those class actions involving an

   aggregation of small individual claims, where a large number of claims are required to

   make it economical to bring suit,” Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812-

   13 (1985), this does not suggest that a named plaintiff may simply aggregate claims by

   creating a list of individuals who share a common claim and then seek class

   certification.

          Further, there is reason to doubt the reliability of plaintiff’s identification of the

                                                  7
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 8 of 10




   individuals on his list. Plaintiff admits in his reply that one individual on his list never

   received an actionable call from defendant. Docket No. 184 at 9. The fact that one

   member of a proposed class lacks a viable claim is not a reason to deny certification

   where the class is defined by the class members’ characteristics. See Warnick, 301

   F.R.D. at 557 (“A class is overbroad, and should not be certified, if it includes ‘a great

   number of members who could not have been harmed by the defendant’s allegedly

   unlawful conduct.’” (quoting Messner v. Northshore Univ. HealthSystem, 669 F.3d 802,

   824 (7th Cir. 2012)). But it raises doubts in these circumstances, where the plaintiff

   seeks to define the class by the names of individuals on a list he has created. In

   particular, it calls into question plaintiff’s arguments that the steps he has taken since

   his first certification motion was denied, which include subjective determinations about

   who should be included on the list, have resulted in a list that defines an appropriate

   class. As defendant points out, plaintiff does not explain how he made the subjective

   determination that data entries were “similar to the prior subscriber’s name or address”

   or on what basis he concluded that activations “reflect[ed] businesses or [had] false or

   inadequate name or address information.” See Docket No. 159 at 7.

          While a “judge may ask for the parties’ help” in defining an appropriate class,

   ultimately “the obligation to define the class falls on the judge’s shoulders under Fed. R.

   Civ. P. 23(c)(1)(B).” Chapman v. First Index, Inc., 796 F.3d 783, 785 (7th Cir. 2015).

   Further, the “decision to grant or deny certification of a class belongs within the

   discretion of the trial court.” In re: Motor Fuel Temperature Sales Practices Litig., 872

   F.3d 1094, 1121 (10th Cir. 2017) (quoting J.B. ex rel. Hart v. Valdez, 186 F.3d 1280,



                                                  8
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 9 of 10




   1287 (10th Cir. 1999) (quoting Reed v. Bowen, 849 F.2d 1307, 1309 (10th Cir. 1988))).

   Plaintiff’s proposed class, which is defined by a list of names identified by plaintiff,

   cannot be “ascertained by reference to objective criteria.” Donaca, 303 F.R.D. at 397.

   Accordingly, the Court will deny plaintiff’s motion for class certification. See Carrera,

   727 F.3d at 311-12 (vacating order granting class certification because the plaintiff had

   failed to satisfy the ascertainability requirement); Donaca, 303 F.R.D. at 397 (finding

   class certification inappropriate because the members of the class could not be

   ascertained); Warnick, 301 F.R.D. at 559 (denying class certification, without

   addressing the remaining Rule 23 requirements, because the class was “not sufficiently

   ascertainable and [was] overbroad”).

          Because the Court does not grant certification or rely on any portion of the

   declaration of David N. McDevitt or the exhibits challenged by defendant, the Court will

   deny defendant’s motion to exclude, Docket No. 169, as moot.

   III. CONCLUSION

          Accordingly, it is

          ORDERED that Plaintiff’s Second Motion for Class Certification and Appointment

   of Class Counsel [Docket No. 159] is DENIED. It is further

          ORDERED that Defendant’s Motion to Exclude Plaintiff’s Evidence in Support of

   the Second Motion for Class Certification and Memorandum of Law in Support Thereof

   [Docket No. 169] is DENIED as moot.




                                                 9
Case 1:15-cv-01057-PAB-MEH Document 206 Filed 03/31/19 USDC Colorado Page 10 of 10




         DATED March 31, 2019.

                                      BY THE COURT:


                                       s/Philip A. Brimmer
                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                        10
